DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s amendment filed on February 24, 2022.  Claims 1-9 and 16-24 are still pending in the present application.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9, 16-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles (US Pat. Pub. No. 2015/0215057) in view of CHAO-CHUN WANG (MEDAITEK), "Setting Quiet time period; 11-16-1237-01-00ax-Setting-Quiet-Time-Period”, IEEE DRAFT; XP068107685 (Hereinafter Wang 1).

Regarding claim 1, Knowles discloses a method for wireless communication by a wireless communication device of a first access point (AP) (paragraph 49 discloses AP communicating with devices [portable device 13, STA 11 and STA 12]), comprising: exchanging a wireless packet with at least a first set of wireless communication devices (paragraph 53 discloses AP broadcasts message to devices (portable device 13, STA 11 and STA 12), the wireless packet including: one or more quiet elements, each quiet element indicating to a second set of wireless communication devices that they are not permitted to transmit on a wireless channel during a quiet period defined by the quiet element (paragraph 60 discloses broadcast quiet message to instruct to quiet during a time period); and contending for access to the wireless channel during one or more of the contention periods indicated by the respective quiet elements and the quiet override element (paragraph 63).  
Knowles fails to explicitly disclose the wireless packet including: one or more quiet elements, each quiet element indicating to a second set of wireless communication devices that they are not permitted to transmit on a wireless channel during a recurring quiet period defined by the respective quiet element, and a quiet override element indicating to the first set of wireless communication devices, for each of one or more of the quiet elements, whether they are permitted to contend for access to the wireless channel during a contention period of the recurring quiet period defined by the respective quiet element. However, in the same field of endeavor, Wang 1 discloses the wireless packet including: one or more quiet elements, each quiet element indicating to a second set of wireless communication devices that they are not permitted to transmit on a wireless channel during a recurring quiet period defined by the respective quiet element (see at least page 14 [action frames]), and a quiet override element indicating to the first set of wireless communication devices, for each of one or more of the quiet elements, whether they are permitted to contend for access to the wireless channel during a contention period of the recurring quiet period defined by the respective quiet element ((see at least slide 14-15  [quiet time period setup frame]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang 1 into the system of Knowles for purpose of setting quiet time period.
Regarding claim 2, Knowles discloses the first set of wireless communication devices are not permitted to contend for access to the wireless channel for a remainder of each of the quiet periods after the respective contention periods (paragraph 53 discloses during the quiet interval no transmission occur in the current channel).  
Regarding claim 3, Knowles discloses each quiet element includes a field indicating a periodicity of the respective quiet period, a field indicating a duration of the respective quiet period, and a field indicating a start of the respective quiet period (paragraph 53 discloses quiet element includes quiet interval).  
Regarding claim 8, Knowles discloses the first AP is associated with a first basic service set (BSS) color, the method further comprising: detecting a wireless transmission from a second AP of the first set of wireless communication devices during a one of the contention periods; identifying a second BSS color associated with the second AP; and transmitting one or more wireless packets on the wireless channel during the respective quiet period based on determining that the second BSS color is different than the first BSS color (paragraph 50).  
Regarding claim 9, Knowles discloses transmitting target wake time (TWT) information to one or more stations indicating a schedule of one or more wake periods during which the one or more stations are to wake to transmit or receive wireless packets, the one or more wake periods being within respective ones of the quiet periods (paragraph 61).  
Regarding claim 16, Knowles discloses a wireless communication device of a first access point (AP) comprising: at least one modem; at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to cause the wireless communication device (paragraph 49 discloses AP communicating with devices [portable device 13, STA 11 and STA 12]) to: exchange a wireless packet with at least a first set of wireless communication devices (paragraph 53 discloses AP broadcasts message to devices (portable device 13, STA 11 and STA 12), the wireless packet including: one or more quiet elements, each quiet element indicating to a second set of wireless communication devices that they are not permitted to transmit on a wireless channel during a quiet period defined by the quiet element (paragraph 60 discloses broadcast quiet message to instruct to quiet during a time period); and contend for access to the wireless channel during one or more of the contention periods indicated by the respective quiet elements and the quiet override element (paragraph 63).  
Knowles fails to explicitly disclose the wireless packet including: one or more quiet elements, each quiet element indicating to a second set of wireless communication devices that they are not permitted to transmit on a wireless channel during a recurring quiet period defined by the respective quiet element, and a quiet override element indicating to the first set of wireless communication devices, for each of one or more of the quiet elements, whether they are permitted to contend for access to the wireless channel during a contention period of the recurring quiet period defined by the respective quiet element. However, in the same field of endeavor, Wang 1 discloses the wireless packet including: one or more quiet elements, each quiet element indicating to a second set of wireless communication devices that they are not permitted to transmit on a wireless channel during a recurring quiet period defined by the respective quiet element (see at least page 14 [action frames]), and a quiet override element indicating to the first set of wireless communication devices, for each of one or more of the quiet elements, whether they are permitted to contend for access to the wireless channel during a contention period of the recurring quiet period defined by the respective quiet element ((see at least slide 14-15  [quiet time period setup frame]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang 1 into the system of Knowles for purpose of setting quiet time period.
Regarding claim 17, 18, 23-24 see above rejection of claims 2,3 and 8-9.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles (US Pat. Pub. No. 2015/0215057) in view of CHAO-CHUN WANG (MEDAITEK), "Setting Quiet time period; 11-16-1237-01-00ax-Setting-Quiet-Time-Period”, IEEE DRAFT; XP068107685 (Hereinafter Wang 1) and further in view of Jeon et al (US Pat. Pub. No. 2012/0315944).

Regarding claims 4 and 19, Knowles and Wang 1 fail to explicitly disclose the quiet override element includes a bitmap including a plurality of bits, each bit of the plurality of bits being associated with a respective one of the quiet elements and indicating whether the first set of wireless communication devices is permitted to contend for access to the wireless channel during a contention period of the quiet period defined by the respective quiet element.  However, in the same field of endeavor, Jeon et al discloses the quiet override element includes a bitmap including a plurality of bits, each bit of the plurality of bits being associated with a respective one of the quiet elements and indicating whether the first set of wireless communication devices is permitted to contend for access to the wireless channel during a contention period of the quiet period defined by the respective quiet element (see at least paragraphs 63 discloses the quiet element).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Jeon et al into the system of Knowles and Wang 1 for purpose of quiet element including bitmap which represent corresponding element is the quiet element.
Claims 5-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles (US Pat. Pub. No. 2015/0215057) in view of CHAO-CHUN WANG (MEDAITEK), "Setting Quiet time period; 11-16-1237-01-00ax-Setting-Quiet-Time-Period”, IEEE DRAFT; XP068107685 (Hereinafter Wang 1) and further in view of CHAO-CHUN WANG (MEDAITEK), "Setting Quiet time period - text", Vol. 802.11ax, No. 4, 07 November 2016 (2016-11-07), page 1-11, IEEE DRAFT; 11-16-1238-04-00AX-SETTING-QUIET-TIME-PERIOD-TEXT, XP068158483 (Hereinafter Wang 2).

Regarding claims 5 and 20, Knowles and Wang 1 fail to explicitly disclose wherein the exchange of the wireless packet includes transmitting or receiving a management frame that includes the one or more quiet elements and the quiet override element, and wherein the quiet override elements are not interpretable by the second set of wireless communication devices. However, in the same field of endeavor, Wang 2 discloses wherein the exchange of the wireless packet includes transmitting or receiving a management frame that includes the one or more quiet elements and the quiet override element, and wherein the quiet override elements are not interpretable by the second set of wireless communication devices (see at least page 10 [quiet time period setup frame]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Jeon et al into the system of Knowles and Wang 1 for purpose of setting quiet time period.
Regarding claims 6 and 21, Knowles and Wang 1 fail to explicitly disclose wherein the quiet override element includes a field indicating a duration of each of the contention periods.  However, in the same field of endeavor, Wang 2 discloses wherein the quiet override element includes a field indicating a duration of each of the contention periods (see at least page 10 [quiet time period setup frame]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang 2 into the system of Knowles and Wang 1 for purpose of setting quiet time period.
Regarding claims 7 and 22, Knowles and Wang 1 fail to explicitly disclose transmitting an operation element indicating that the first AP supports the use of quiet override elements; or receiving a capability element from a wireless communication device of the first set of wireless communication devices indicating that the wireless communication device supports the use of quiet override elements.  However, in the same field of endeavor, Wang 2 discloses transmitting an operation element indicating that the first AP supports the use of quiet override elements; or receiving a capability element from a wireless communication device of the first set of wireless communication devices indicating that the wireless communication device supports the use of quiet override elements (see at least page 7 [fig. 9-ax-2]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang 2 into the system of Knowles and Wang 1 for purpose of setting quiet time period.
Response to Arguments
Applicant's arguments, filed on February 24, 2022, with respect to claims 1 and 16 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 1 and 16 for the relevant citations found in Knowles and Wang 1 disclosing limitations.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on February 24, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642